DETAILED ACTION
Claims 1-10 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed foreign application JP2017-251595 filed 12/27/2017 is acknowledged. However, should a reference be applied that intervenes the filing date of the present application and foreign application filing date, a certified English translation of the prior filed foreign application will be required pursuant to 35 U.S.C. 119(b) to assess support of the benefit claim.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an answer acquiring portion”, “an answering time portion”, “a scoring processing portion”, “an information presenting portion” in claim 1, “an analysis processing portion” in claims 7 and 8, and “a storage portion” in claim 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 9 and 20 recite an abstract idea of a teacher testing and providing teaching to a learner answering questions, which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
an information processing method  wherein a teacher processes information received from a student after providing problems to the student comprising: 
acquiring an answer and a solution of a user to a problem wherein the teacher presents a problem to the student and receives a student’s answer and their method of solving the problem; 
acquiring an answering time of the user taken for the problem wherein the teacher tracks the amount of time it takes for the student to answer the problem; 
scoring the answer wherein the teacher determines if the answer is correct or incorrect; and 
presenting, to the user, information which is determined based on the answering time acquired, a result of the scoring the answer, and the solution acquired wherein based on the answering time, if the student got the question correct and the approach the student used, the teacher provides the user with various information such as other solutions, advice, or problems, or the like.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a diagnostic interaction of a teacher assessing the problem solving abilities of a patient and providing corresponding guidance, and (2) the mental process a teacher takes to assess the students problem solving abilities and determine appropriate feedback. That is, other than reciting a “information processing” method, using an “apparatus”, or various software portions, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of an information processing apparatus and software portions to perform the claimed method steps. The information processing apparatus and software modules are both recited at a high-level of generality (e.g., a generic computer providing questions and receiving responses and response time via a user interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing educational testing feedback under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. No technical features are found in the claim directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct an educational session, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 1, which has explicit, additional limitations when compared to claims 9 and 10, merely recites "an information processing apparatus" and one or more software “portions” for receiving input and output which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed information presenting portion which provides output of information is deemed conventional as per [0040]-[0042] which rely upon the well known nature of such features for proper written description support and as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. Furthermore, to the extent to which the application claims that the processor software portions track user answering time and scoring user answer data and based upon input provides various output, this is seen conventional as per Bancorp Services v. Sun Life. Examiner takes official notice that the feature of timing user answer response time is conventional in the art. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific 
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-8 further describe aspects of the abstract teacher student interaction process described above. Wherein claim 2-6 describe various cases where a teacher will perform certain actions or provide certain feedback based on user inputs. Wherein claims 7-8 the teacher mentally analyzes the results obtained from many students to determine which solutions and stored aggregate data is updated upon user submission, also deemed conventional in Versata Dev. Group, Inc. v. SAP Am., Inc. and Alice Corp. Pty. Ltd. v. CLS Bank Int'l. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackman (US Pub. 2018/0130368 A1).
In re Claim 1, Jackman discloses: an information processing apparatus (at least wherein Jackman describes a system for providing alternative solutions to users to improve their ability to quickly and accurately answer questions. Wherein Figure 3 and 5 the generic flow is described, wherein  comprising: 
an answer acquiring portion configured to acquire an answer and a solution of a user to a problem (at least at (82), wherein when a question is asked the system determines if the answer is correct or incorrect and the solution used by the user is acquired in (109)); 
an answering time acquiring portion configured to acquire an answering time of the user taken for the problem (at least at [0006], [0009], [0026], Figure 2, [0036], [0038], [0072], wherein the time it takes a user to answer questions is recorded by the system); 
a scoring processing portion configured to score the answer (at least at Figure 2 and (82) wherein the system determines if the user’s input answer is correct or incorrect); and 
an information presenting portion configured to present, to the user, information which is determined based on the answering time acquired by the answering time acquiring portion, a result of scoring the answer performed by the scoring processing portion, and the solution acquired by the answer acquiring portion (at least at [0072], wherein the optimization phase, the server presents solutions to questions based on the time taken by a user to correctly answer previous questions using a particular solution method, to determine the most effective solution feedback to provide. See also where other information is presented to the user based on getting a question correct in Figure 5, based upon the solution that they used in (109/110), and their response time in Figure 2 and [0039], etc.).
In re Claim 2, Jackman as applied to claim 1 discloses the claimed invention as shown above. Jackman further discloses: wherein in a case where there are a plurality of solutions to the problem, when the answer is correct, the information presenting portion presents, to the user, a solution that is different from the solution selected by the user (at least at Figure 5, wherein a user answers a question correctly in (82) the system has the structure needed to provide a solution that is different than the solution provided by the user in (106) and ¶ [0075] and [0076]. See also MPEP §2111.04(II) wherein for system claims with 
In re Claim 3, Jackman as applied to claim 2 discloses the claimed invention as shown above. Jackman further discloses: wherein when the answering time exceeds a reference answering time of the problem that is set in advance, the information presenting portion presents, to the user, an efficient solution that may reduce the answering time (at least Figure 5, wherein the system provides a user an efficient solution which may reduce an answering time in (86, 88, and 106). Wherein this may be done when the answering time for particular question exceeds an average answering time in [0078]. See also MPEP §2111.04(II) wherein for system claims with conditional limitations the system only need have the structure for performing the function should the condition occur).
In re Claim 4, Jackman as applied to claim 2 discloses the claimed invention as shown above. Jackman further discloses: wherein when the answering time is equal to or less than a reference answering time of the problem that is set in advance, the information presenting portion presents, to the user, a first solution that is different from the solution selected by the user, (at least at Figure 5, wherein (86, 88, and 106) the system has the structure needed to provide more than one solution that is different than the solution provided by the user in (106) and ¶ [0075] and [0076]. Wherein this may be done when the answering time for particular question is equal to or less than an average answering time in [0078]. See also MPEP §2111.04(II) wherein for system claims with conditional limitations the system only need have the structure for performing the function should the condition occur) and Page 21 -APPLICATION; Docket No. IPS 183029when the answering time exceeds the reference answering time, the information presenting portion presents, to the user, the solution selected by the user and a second solution that is different from the first solution
In re Claim 7, Jackman as applied to claim 1 discloses the claimed invention as shown above. Jackman further discloses: further comprising: an analysis processing portion configured to sum up and analyze solutions to the problem that have been respectively selected by a plurality of users including the user, wherein the information presenting portion presents, to each of the plurality of users, a solution selected based on a result of an analysis performed by the analysis processing portion (at least at (106, 86), and ¶ [0070], [0078]-[0081], wherein the solutions and response times for various problems answered by a population of users including the user is aggregated and in (86, 106) the system presents the solution for a question which had the fastest average correct answer response time based on the analysis).
In re Claim 8, Jackman as applied to claim 1 discloses the claimed invention as shown above. Jackman further discloses: further comprising: an analysis processing portion configured to sum up and analyze solutions to the problem that have been respectively selected by a plurality of users including the user, wherein one or more solutions associated with the problem are stored in a storage portion, and the analysis processing portion updates the solutions stored in the storage portion, based on a result of an analysis performed by the analysis processing portion (at least at (106, 86), and ¶ [0070], [0078]-[0081], wherein the solutions and response times for various problems answered by a population of users including the user is aggregated and stored in data structures such as Figure 2 and 3. Wherein [0078]-[0081] the databases are updated based upon the user’s inputs, including novel solutions in (110)).
In re Claim 9, Jackman discloses: an information processing method (at least wherein Jackman describes a system for providing alternative solutions to users to improve their ability to quickly and accurately answer questions. Wherein Figure 3 and 5 the generic flow is described, wherein questions are presented to the user and their answer, solution used, and response times are recorded in [0005]-[0012], [0020], [0026], [0054]-[0061], and [0077]-[0081]. Wherein various information is presented to the user based upon if they get the question right or wrong in (82), based upon the time it takes them to correctly respond to questions and using a particular solution method in [0072], among others) comprising: 
acquiring an answer and a solution of a user to a problem (at least at (82), wherein when a question is asked the system determines if the answer is correct or incorrect and the solution used by the user is acquired in (109)); 
acquiring an answering time of the user taken for the problem (at least at [0006], [0009], [0026], Figure 2, [0036], [0038], [0072], wherein the time it takes a user to answer questions is recorded by the system); 
scoring the answer (at least at Figure 2 and (82) wherein the system determines if the user’s input answer is correct or incorrect); and 
presenting, to the user, information which is determined based on the answering time acquired, a result of scoring the answer, and the solution acquired (at least at [0072], wherein the optimization phase, the server presents solutions to questions based on the time taken by a user to correctly answer previous questions using a particular solution method, to determine the most effective solution feedback to provide. See also where other information is presented to the user based on getting a question correct in Figure 5, based upon the solution that they used in (109/110), and their response time in Figure 2 and [0039], etc.).
In re Claim 10, Jackman discloses: a non-transitory computer-readable recording medium recorded with a program (at least wherein Jackman describes a system for providing alternative solutions to users to improve their ability to quickly and accurately answer questions. Wherein Figure 3 and 5 the generic flow is described, wherein questions are presented to the user and their answer, solution used, and response times are recorded in [0005]-[0012], [0020], [0026], [0054]-[0061], and [0077]-[0081]. Wherein various information is presented to the user based upon if they get the question right or wrong in (82), based upon the time it takes them to correctly respond to questions and using a particular solution method in [0072], among others) that causes a computer to execute: 
a step of acquiring an answer and a solution of a user to a problem (at least at (82), wherein when a question is asked the system determines if the answer is correct or incorrect and the solution used by the user is acquired in (109)); 
a step of acquiring an answering time of the user taken for the problem (at least at [0006], [0009], [0026], Figure 2, [0036], [0038], [0072], wherein the time it takes a user to answer questions is recorded by the system); 
a step of scoring the answer (at least at Figure 2 and (82) wherein the system determines if the user’s input answer is correct or incorrect); and 
a step of presenting, to the user, information which is determined based on the answering time acquired, a result of scoring the answer, and the solution acquired (at least at [0072], wherein the optimization phase, the server presents solutions to questions based on the time taken by a user to correctly answer previous questions using a particular solution method, to determine the most effective solution feedback to provide. See also where other information is presented to the user based on getting a question correct in Figure 5, based upon the solution that they used in (109/110), and their response time in Figure 2 and [0039], etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 6 are rejected under 35 U.S.C. 102/103 as being unpatentable over Jackson as applied to claim 1 in view of Miltenberger (US Pub. 2009/0104592 A1).
In re Claim 5, Jackman as applied to claim 1 discloses the claimed invention as shown above. Jackman further discloses: wherein in a case where there is one or no solution to the problem, when the answer is correct and the answering time is equal to or less than a reference answering time of the problem that is set in advance, the information presenting portion presents a first message to the user, and when the answer is correct and the answering time exceeds the reference answering time, the information presenting portion presents, to the user, a second message that is different from the first message (at least at Figure 5 and (109,110), wherein when a user answers a question correctly the system may provide a first message (109) or a second message (110). Wherein the first message may be presented when the answering time for particular question is equal to or less than the average answering time and the second when the answering time is greater than an average answering time in [0078]. See also MPEP §2111.04(II) wherein for system claims with conditional limitations the system only need have the structure for performing the function should the condition occur).
In case there is a disagreement as to the claims interpretation under MPEP §2120(I), Miltenberger teaches: [an educational learning system with question answering functionality] wherein in a case where there is one […] solution to the problem, when the answer is correct and the answering time is equal to or less than a reference answering time of the problem that is set in advance, the information presenting portion presents a first message2 to the user, and when the answer is correct and the answering time exceeds the reference answering time, the information presenting portion presents, to the user, a second message that is different from the first message (at least at ¶ [0090], wherein if the correct answer to a question is provided in a time below a set reference time a first light show reward will be provided and if the correct answer to the question is provided above a set reference time a less impressive light show reward will be provided).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jackman to provide a first message if a user correctly answers a question within a reference time and a second message otherwise, as taught by Miltenberger, for the purpose of encouraging a user to improve their performance to answer 
In re Claim 6, Jackman as applied to claim 1 discloses the claimed invention as shown above. Jackman is arguably silent on, but Miltenberger teaches: [an educational learning system with question answering functionality] the first message is a message that praises the user, and the second message is a message that encourages the user (at least at ¶ [0090], wherein the first message is a full light show that praises the user for their performance and the second message is a less impressive light show which encourages the user to improve their performance to receive the full light show. See also MPEP §2111.05 wherein the meaning of the message which is conveyed to the user is non-functional purely descriptive subject matter).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jackman to provide a first message to praise the user if a user correctly answers a question within a reference time and a second message to encourage the user otherwise, as taught by Miltenberger, for the purpose of encouraging a user to improve their performance to answer questions correctly in a short as time as possible and praising the user when the do so for the benefit of providing feedback and motivation to a learner to improve their performance.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        2 “a communication in writing, in speech, or by signals”; https://www.merriam-webster.com/dictionary/message